DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a digital key system” in claim 1 and “an engine management system” in claims 1, 10 and 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “a digital key system” recited in claim 1 and “an engine management system” recited in claims 1, 10 and 19 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10-16 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2014/0247343 A1) in view of Kim (WO 2016/114573 A1) (hereinafter rejections below are based on provided machine translation).
Regarding claims 1, 10 and 19, Chen discloses a vehicle, a control method of a vehicle, (e.g. Fig. 4 & [0184]), and a non-transitory computer readable recording medium comprising program causing the computer to execute the control method (e.g. [0032]), comprising: 
a digital key system (e.g. Fig. 4: 400) configured to receive a result of alcohol drinking authentication from a user terminal (e.g. Fig. 4: 402 & [0184]) in which at least one application ([0033]: software or program or apps) is installed; 
an engine management system (e.g. Fig. 4: 400 and/or [0185]: inherently disclosed the system since system 400 is capable of turning off the car engine) configured to generate a control signal for activating or deactivating engine driving of the vehicle based on the result of the alcohol drinking authentication (e.g. [0184-0185]); and 
a controller including at least one processor (e.g. Fig. 4: 410); wherein the controller is configured to receive a result for an alcohol drinking status of a first driver based on the alcohol drinking authentication performed by the user terminal, initiate a call to a second driver when the first driver is determined to be in the alcohol drinking status (e.g. [0185]: call a friend to help the driver get home),
wherein the controller is configured to maintain deactivation of the engine management system when the first driver is determined to be in the alcohol drinking status ([0184, 0185]).  
Although obvious that calling a friend is to ask the friend to drive the user home and the car would check whether driver is drunk or not (i.e. receive result of the alcohol drinking status of a second driver), Chen fails to explicitly disclose receive a result of the alcohol drinking status of the second driver and operate the engine management system according to the alcohol drinking status of the second driver.  
Kim teaches calling surrogate driver when user is not capable of driving due to alcohol consumption (e.g. page 2: surrogate driving service for driver who drunk at night).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Chen with the teachings of Kim to install a surrogate operation call system apps in a smart phone of a user so that user could easily call for surrogate driver services when needed.
Furthermore, Chen and Kim in combination discloses the controller is configured to operate the engine management system to change from deactivation to activation in response to detecting that the second driver arrives at the vehicle (Chen in [0184, 0185] discloses detect drinking status of a driver, deactivate a car when the driver is drunk and calling a friend to get the driver home; and, Kim teaches calling surrogate driver for a drunk driver.  
Since Chen discloses a vehicle comprises system for checking drinking status of a driver, it would have been obvious to check the surrogate driver’s drinking status when the surrogate driver is driving the user’s car.  Therefore, the combination of Chen and Kim discloses receive a result of the alcohol drinking status of the second driver and operate the engine management system according to the alcohol drinking status of the second driver.
Thus, the combination of Chen and Kim discloses an invention capable of checking drinking status of a driver and surrogate driver, and activate/deactivate the car depends on the drinking status of the driver and/or the surrogate driver).
Regarding claims 2 and 11, Chen and Kim in combination discloses the at least one application includes a digital key application (e.g. Chen in [0033, 0184, 0185]: software or program is inherently disclosed to receive drinking authentication), a breathalyzer application (e.g. Chen in [0033, 0184, 0185]: software or program is inherently disclosed along with breath sensor to check the drinking status of a driver), and a surrogate driving application (e.g. Kim in pages 3-7: surrogate operation call application) and 
wherein the controller is configured to initiate the call to the second driver when the digital key application is linked with the breathalyzer application and the surrogate driving application (Chen discloses initiating a call to a friend when digital key application receives status from breathalyzer application in [0184-0185], and Kim in pages 2-7 teaches surrogate driving application for calling a surrogate driver).  
Regarding claims 3 and 12, Chen discloses the at least one application includes a digital key application (e.g. Chen in [0033, 0184, 0185]: software or program is inherently disclosed to receive drinking authentication) and wherein the controller is configured to suggest an installation of the breathalyzer application to the first driver when the digital key application is not linked with a breathalyzer application (Chen discloses a breath sensor and it is capable of downloading apps; thus, if apps or software for the breath sensor is not installed, it is capable of installing the apps for the breath sensor).  
Regarding claims 4 and 13, discloses the at least one application includes a digital key application (e.g. Chen in [0033, 0184, 0185]: software or program is inherently disclosed to receive drinking authentication) and a breathalyzer application (e.g. Chen in [0033, 0184, 0185]: software or program is inherently disclosed along with breath sensor to check the drinking status of a driver) and 
wherein the controller is configured to output the surrogate driving site result through a search portal when the digital key application is not linked with the surrogate driving application (Kim in page 6 teaches the surrogate driver information is displayed on user terminal).  
Regarding claims 5 and 14, Chen and Kim in combination discloses the controller is configured to receive a result of17Attorney Docket No. 048279-716001US (Patent)the alcohol drinking status of the second driver and deactivate the engine management system when the second driver is determined to be in the alcohol drinking status (Chen in [0184, 0185] discloses detect drinking status of a driver, deactivate a car when the driver is drunk and calling a friend to get the driver home; and, Kim teaches calling surrogate driver for a drunk driver.  Thus, the combination of Chen and Kim discloses an invention capable of checking drinking status of a driver and surrogate driver, and activate/deactivate the car depends on the drinking status of the driver and/or the surrogate driver).  
Regarding claims 6 and 15, Chen and Kim in combination discloses the controller is configured to receive a result of the alcohol drinking status of the second driver and activate the engine management system when the second driver is determined not to be in the alcohol drinking status (Chen in [0184, 0185] discloses detect drinking status of a driver, deactivate a car when the driver is drunk and calling a friend to get the driver home; and, Kim teaches calling surrogate driver for a drunk driver.  Thus, the combination of Chen and Kim discloses an invention capable of checking drinking status of a driver and surrogate driver, and activate/deactivate the car depends on the drinking status of the driver and/or the surrogate driver).  
Regarding claims 7 and 16, Chen discloses the at least one application includes at least one of the group consisting of: (e.g. Chen in [0033, 0184, 0185]: software or program is inherently disclosed to receive drinking authentication), a breathalyzer application (e.g. Chen in [0033, 0184, 0185]: software or program is inherently disclosed along with breath sensor to check the drinking status of a driver), a surrogate driving application, and a search portal application.
Regarding claim 20, Chen and Kim in combination discloses the at least one application includes a digital key application (e.g. Chen in [0033, 0184, 0185]: software or program is inherently disclosed to receive drinking authentication), a breathalyzer application (e.g. Chen in [0033, 0184, 0185]: software or program is inherently disclosed along with breath sensor to check the drinking status of a driver), a surrogate driving application (Kim in pages 2-7 teaches surrogate driving application for calling a surrogate driver) and a search portal application (e.g. Kim in pages 5-6 teaches a program or software for searching surrogate agency).
Response to Arguments
Applicant's arguments filed 01/05/2022 have been fully considered but they are not persuasive.
In response to applicant’s argument with respect to amended claims 1, 10 and 19, the examiner disagrees with the arguments.
Chen discloses checking drinking status of a driver and disable engine of a vehicle if the driver is determined to be drunk (e.g. [0184-0185]), and Kim teaches call a second driver (e.g. page 2).  The combination of Chen and Kim disclose an invention that would deactivate engine of a vehicle and driver is determined to be drunk and call a surrogate driver to drive the drunk driver’s car.  Since Chen would check the drinking status of every driver, the combination inherently teaches checking drinking status of the surrogate driver.  And, it would be obvious to one skilled in the art that the surrogate driver would pass the checking from Chen; thus, the engine of the vehicle of the drunk driver would activate again “in response to detecting that the second driver arrives at the vehicle” (i.e. when the second driver passes the check from Chen).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAM WAN MA whose telephone number is (571)270-3693.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAM WAN MA/Examiner, Art Unit 2688